DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of claims 37-50, 61-66, 118-127 in the reply filed on 10/22/2021 is acknowledged. Remaining claims have been canceled.

Claim Objections
Claim 127, Examiner believes there to be an error as the listed items are duplicated.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 37-39, 41-43, 47-48,61-63, 65-66 and 118-119, 121-124, 126-127 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9769789 B2 (hereinafter ‘789). Although the claims at issue are not identical, they are not patentably distinct from each other.

Instant Application Claim 37
Claim 1 of ‘789
A method of wireless communication performed by an apparatus of a user equipment (UE), comprising: receiving signaling identifying a resource location of at least one of a start, an end, 
and monitoring, during the monitoring period, for a paging transmission associated with the paging opportunity based on the at least one of the start, the end, or the duration of the monitoring period.




As can be seen, both claims recite a reception of signaling indicating time window for receiving a paging message, and monitoring during the time window for the paging message.
Claim 38-39, 41, 43, 47, 48 are rejected based on claim 1 of ‘789 which teaches signaling (i.e. the paging information) during the monitoring period, indicating a starting resource i.e. indicating the time window, signaling on a physical signal, and monitoring period considered a single interval. Claims 61-63, 65, 118-119, 121, 123-124, 126, are rejected based on claim 1 of ‘789, Examiner noting that e.g. claim 39 does not require support as it relies on the alternative option of the signaling indicating the end time of the monitoring period but this is a contingent limitation as the start time is supported in the rejection thus this limitation has no patentable weight. 

Claims 42, 66, 122, 127 rejected based on claim 13 of ‘789, SIB signal considered “Channel occupancy time start signal” as this type of signal is not further defined and thus a SIB indicating time window for monitoring is considered this type of signal.

Claim 40, 64, 120, 125 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9769789 B2 (hereinafter ‘789) in view of Kim et al. (“Kim”)( US 20200383084 A1).

[[¶0120-125 DCI associated with PDCCH as in ¶0056 paging information associated with PDCCH].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘789 such that the paging is associated with PDCCH. Claim 1 of ‘789 does not specify PDCCH but it does teach paging thus it would have been obvious to modify ‘789 to specify a PDCCH as in Kim who teaches this allows for efficient paging ¶0013. 

Claim 37-39, 41-43, 47-48, 50,61-63, 65-66 and 118-119, 121-124, 125-127 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim  1 of copending Application No. 16446438 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant Application claim 37
Claim 1 of reference application 
A method of wireless communication performed by an apparatus of a user equipment (UE), comprising: receiving signaling identifying a resource location of at least one of a start, an end, or a duration of a monitoring period for a paging opportunity; 
and monitoring, during the monitoring period, for a paging transmission associated with the paging opportunity based on the at least one of the start, the end, or the duration of the monitoring period.

A method for wireless communication at a user equipment (UE), comprising: receiving a paging configuration from a base station, the paging configuration indicating a paging occasion during which the UE is to monitor for pages that are transmitted from the base station, wherein a location of the paging occasion is based at least in part on at least one synchronization signal block (SSB) transmitted by the base station, and wherein a mapping between a paging occasion index and the location of the paging occasion is indicated in the paging configuration; monitoring for a paging transmission from the base station during the paging occasion; and receiving a page 


	As shown, both claims recite receiving signaling for a monitoring period and monitoring during this period for paging to receive further signaling.
	Claim 38-39, 41, 43, 47, 48, 61-63, 65, 118, 119, 121, 123-124, 126 rejected based on claim 1 of the reference application.
	Claim 40, 64, 120, 125 is rejected based on claim 3 of the reference application.
	Claim 42, 50, 66, 122, 127 rejected based on claim 9 of the reference application.

 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 123 recites “means for receiving signaling” and “means for monitoring,” and claim 124 recites “means for determining” and “means for monitoring,” “means for ending.” These limitations are interpreted under 35 USC 112(f). The specification includes in [0065] that means include components described in Figure 2  [0063]-[0065] using controller/processor, receiver processor, and memory storing 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 37-38, 40-45, 47-48, 50, 61-62, 64-66, 118, 120-123, 125-127 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (“Kim”)( US 20200383084 A1).

Regarding claim 37, Kim teaches:
A method of wireless communication performed by an apparatus of a user equipment (UE) [¶0120 UE], comprising: receiving signaling identifying a resource location of at least one of a start, an end, or a duration of a monitoring period for a paging opportunity [¶0120-125, first signaling i.e. first DCI identifying a time period i.e. resource location which is considered at least a start or duration of a monitoring period as this is the period a second paging DCI is received i.e. paging opportunity ]; 
and monitoring, during the monitoring period, for a paging transmission associated with the paging opportunity based on the at least one of the start, the end, or the duration of the monitoring period [¶0120-125 during time period, UE attempts to detect i.e. monitors for second paging DCI].

Regarding claim 38, Kim teaches:
The method of claim 37, wherein receiving the signaling comprises: receiving signaling during the monitoring period [¶0120-125, receiving signaling comprises receiving signaling i.e. second DCI during monitoring period, Examiner noting that “receiving signaling” is not necessarily the same as “the signaling”].

Regarding claim 40, Kim teaches:
The method of claim 37, wherein the paging transmission is associated with a physical downlink control channel (PDCCH) [¶0120-125 DCI associated with PDCCH as in ¶0056 paging information associated with PDCCH].

Regarding claim 41, Kim teaches:
The method of claim 37, wherein the resource location is at least one of a starting resource location for the monitoring period or a stopping resource location for the monitoring period [¶0120-125 indication of time period / slot considered starting resource location indicated in first DCI as the time period tells the device when to start monitoring].

Regarding claim 42, Kim teaches:
The method of claim 37, wherein the signaling is at least one of: a system information radio network temporary identifier (SI-RNTI)-scrambling of a downlink control information (DCI), a paging radio network temporary identifier (P-RNTI)-scrambling of a DCI, a DCI [¶0120-125 first paging DCI is signaling], a DCI explicitly carrying the signaling, a DCI implicitly indicating the signaling, a channel occupancy time start signal, or a channel occupancy time end signal.

Regarding claim 43, Kim teaches:
The method of claim 37, wherein the signaling includes at least one of: a flag identifying whether paging is to be further monitored in the monitoring period, a bitmap indicating a set of UEs to which the signaling applies, a change to a downlink control information (DCI) configuration, a starting time for monitoring for a paging DCI, a resource indication for monitoring for a paging DCI [¶0120-125 resource indication i.e. time period to monitor DCI], a periodicity identifier for the paging transmission, a payload message, a paging message, or a system information radio network temporary identifier (SI-RNTI) scrambling.


The method of claim 37, further comprising: receiving further signaling during monitoring of the monitoring period; and selectively monitoring in accordance with the further signaling [¶0117-125 further signaling i.e. second DCI and monitoring for paging based on second DCI which includes resource allocation information to monitor to receive a paging message, the resource allocation effectively indicating where to monitor to receive the paging message].

Regarding claim 45, Kim teaches:
The method of claim 44, wherein selectively monitoring in accordance with the further signaling comprises: continuing to monitor based on the signaling indicating that further paging is to be transmitted [¶0117-125, further signaling is second DCI including resource allocation information which the UE then continues to monitor by monitoring these resources to receive the paging message].

Regarding claim 47, Kim teaches:
The method of claim 44, wherein the further signaling is at least one of: a system information radio network temporary identifier (SI-RNTI)-scrambled downlink control information (DCI), a paging radio network temporary identifier (P-RNTI)-scrambled DCI, a DCI, a physical signal, or a monitored signal [¶0120 second DCI].

Regarding claim 48, Kim teaches:
The method of claim 37, wherein the monitoring period is a single interval [¶0120-125, monitoring period is slot considered a single interval].

Regarding claim 50, Kim teaches:
The method of claim 37, wherein the signaling comprises at least one of: downlink control information (DCI) with a particular content or a DCI scrambled with a particular radio network temporary identifier [¶0120 signaling is paging DCI with content].


A user equipment (UE) for wireless communication, comprising: one or more hardware components [¶0120, Figure 1 110] configured to: receive signaling identifying a resource location of at least one of a start, an end, or a duration of a monitoring period for a paging opportunity [¶0120-125, first signaling i.e. first DCI identifying a time period i.e. resource location which is considered at least a resource start and duration of a monitoring period as this is the period a second paging DCI is received i.e. paging opportunity, and the UE knows based on this to start monitoring at the indicated time]; and monitor, during the monitoring period, for a paging transmission associated with the paging opportunity based on the at least one of the start, the end, or the duration of the monitoring period [¶0120-125 during time period or slot, UE attempts to detect i.e. monitors for second paging DCI].

Regarding claim 62, Kim teaches:
The UE of claim 61, wherein the one or more hardware components, when receiving the signaling, are to: receive signaling during the monitoring period [¶0120-125, receiving signaling comprises receiving signaling i.e. second DCI during monitoring period, Examiner noting that “receiving signaling” is not necessarily the same as “the signaling”].

Regarding claim 64, Kim teaches:
The UE of claim 61, wherein the paging transmission is associated with a physical downlink control channel (PDCCH) [¶0120-125 DCI associated with PDCCH as in ¶0056 paging information associated with PDCCH].

Regarding claim 65, Kim teaches:
The UE of claim 61, wherein the resource location is at least one of a starting resource location for the monitoring period or a stopping resource location for the monitoring period [¶0120-125 considered starting resource location indicated in first DCI as it indicates the time period so the UE knows when to start monitoring].


The UE of claim 61, wherein the signaling is at least one of: a system information radio network temporary identifier (SI-RNTI)-scrambling of a downlink control information (DCI), a paging radio network temporary identifier (P-RNTI)-scrambling of a DCI, a DCI [¶0120-125 first DCI is signaling], a DCI explicitly carrying the signaling, a DCI implicitly indicating the signaling, a channel occupancy time start signal, or a channel occupancy time end signal.

Regarding claim 118, Kim teaches:
A non-transitory computer-readable medium storing a set of instructions for wireless communication, the set of instructions comprising: one or more instructions that [¶0045 Figure 1], when executed by one or more hardware components of a user equipment (UE), cause the to: receive signaling identifying a resource location of at least one of a start, an end, or a duration of a monitoring period for a paging opportunity [¶0120-125, first signaling i.e. first DCI identifying a time period i.e. resource location which is considered at least a start or duration of a monitoring period as this is the period a second paging DCI is received i.e. paging opportunity ]; and monitor, during the monitoring period, for a paging transmission associated with the paging opportunity based on the at least one of the start, the end, or the duration of the monitoring period [¶0120-125 during time period, UE attempts to detect i.e. monitors for second paging DCI].

Regarding claim 120, Kim teaches:
The non-transitory computer-readable medium of claim 118, wherein the paging transmission is associated with a physical downlink control channel (PDCCH) [¶0120-125 DCI associated with PDCCH as in ¶0056 paging information associated with PDCCH].

Regarding claim 121, Kim teaches:
The non-transitory computer-readable medium of claim 118, wherein the resource location is at least one of a starting resource location for the monitoring period or a stopping resource location for the monitoring period [[¶0120-125 considered starting resource location indicated in first DCI].

Regarding claim 122, Kim teaches:
The non-transitory computer-readable medium of claim 118, wherein the signaling is at least one of: a system information radio network temporary identifier (SI-RNTI)-scrambling of a downlink control information (DCI), a paging radio network temporary identifier (P-RNTI)-scrambling of a DCI, a DCI [¶0120-125 first DCI is signaling], a DCI explicitly carrying the signaling, a DCI implicitly indicating the signaling, a channel occupancy time start signal, or a channel occupancy time end signal.

Regarding claim 123, Kim teaches:
An apparatus for wireless communication [Figure 1 110], comprising: means for receiving signaling identifying a resource location of at least one of a start, an end, or a duration of a monitoring period for a paging opportunity [¶0120-125, first signaling i.e. first DCI identifying a time period i.e. resource location which is considered at least a start or duration of a monitoring period as this is the period a second paging DCI is received i.e. paging opportunity ]; and means for monitoring, during the monitoring period, for a paging transmission associated with the paging opportunity based on the at least one of the start, the end, or the duration of the monitoring period [¶0120-125 during time period, UE attempts to detect i.e. monitors for second paging DCI].

Regarding claim 125, Kim teaches:
The apparatus of claim 123, wherein the paging transmission is associated with a physical downlink control channel (PDCCH) [¶0120-125 DCI associated with PDCCH as in ¶0056 paging information associated with PDCCH]

Regarding claim 126, Kim teaches:
The apparatus of claim 123, wherein the resource location is at least one of a starting resource location for the monitoring period or a stopping resource location for the monitoring period [[¶0120-125 considered starting resource location indicated in first DCI].


The apparatus of claim 123, wherein the signaling is at least one of: a system information radio network temporary identifier (SI-RNTI)-scrambling of a downlink control information (DCI), a paging radio network temporary identifier (P-RNTI)-scrambling of a DCI, a DCI [¶0120-125 DCI], a DCI explicitly carrying the signaling, a DCI implicitly indicating the signaling, a channel occupancy time start signal, or a channel occupancy time end signal. a system information radio network temporary identifier (SI-RNTI)-scrambling of a downlink control information (DCI), a paging radio network temporary identifier (P-RNTI)-scrambling of a DCI, a DCI, a DCI explicitly carrying the signaling, a DCI implicitly indicating the signaling, a channel occupancy time start signal, or a channel occupancy time end signal.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Kim”)( US 20200383084 A1) in view of Sha et al. (“Sha”) (US 20210168894 A1).

Regarding claim 46, Kim teaches:
The method of claim 44.
[¶0082, wherein received DCI may indicate to stop paging monitoring at the UE, performed by terminal ¶0037-44 as terminal performs according to sent configurations].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include not monitoring if DCI indicates monitoring to end. Kim teaches second paging DCI which may indicate that there is paging information and it would have been obvious to modify second paging DCI to be DCI as in Sha that indicates to stop paging monitoring and thus results in stopping paging monitoring in order to address need for methods that conserve energy during small data packet communication ¶0002.

Claim 39, 49, 63, 119, 124 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Kim”)( US 20200383084 A1) in view of Sun et al. (“Sun”) (US 20170303236 A1).

Regarding claim 39, Kim teaches:
The method of claim 37, further comprising: determining, based at least in part on the signaling identifying the resource location of the end of the monitoring period, a paging duration [¶0118-126, UE receives information on paging duration window considered to indicate an end location by indicating the time period the UE is to monitor, and the UE monitors based on this information].
Kim teaches identifying a start and end time but does not determine no more paging transmissions subsequent to the signaling however Sun teaches determining, based at least in part on the signaling identifying the resource location of the end of the monitoring period that the paging transmission is not to occur at a time subsequent to receiving the signaling; and wherein monitoring, during the monitoring period, for the paging transmission comprises: ending the monitoring period [¶0070, ¶0102 Figure 7, UE configuration signaled includes DRX configuration including paging intervals with characteristics as in Figure 2-5 including length thus indicating an end time ¶0088, and end location identified by identifying the paging intervals and lengths as in the configuration received, and e.g. Figure 6 455 UE determines no paging between intervals and ¶0099 Figure 6 455 determines to end monitoring after reception of signaling configuring the paging which is after receiving the configuration information signaling].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify ending monitoring based on signaling of an end time as in Sun. Kim teaches specifying the end by specifying the time period for monitoring which Examiner considers to mean the end is indicated in specifying the time period as the UE knows when to stop at the end of the period. It would have been obvious to specify in Kim that the UE ends monitoring based on determining the end when no paging is to be received as in Sun to optimize idle times and power consumption to avoid diminished performance ¶0004.

Regarding claim 49, Kim teaches:
The method of claim 37. Kim teaches monitoring period but does not specify disjointed however Sun teaches wherein the monitoring period is a plurality of disjointed intervals [Figure 2-6, ¶0070, ¶0099, multiple intervals comprising period that are discontinuous in time]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify monitoring period that is disjoint. Kim teaches a single monitoring period but does not mention it can be disjoint however it would have been obvious to specify these can be disjoint as in Sun as it would have been a simple substitution of parts without altering the intended outcome as Sun teaches ¶0070 these intervals can be discontinuous or continuous to allow for enhanced paging.

Regarding claim 63, Kim teaches:
The UE of claim 61, wherein the one or more hardware components are further configured to: determine, based at least in part on the signaling identifying the resource location of the end of the monitoring period, a paging duration [¶0118-126, UE receives information on paging duration window considered to indicate an end location by indicating the time period the UE is to monitor, and the UE monitors based on this information].
[¶0070, ¶0102 Figure 7, UE configuration signaled includes DRX configuration including paging intervals with characteristics as in Figure 2-5 including length thus indicating an end time ¶0088, and end location identified by identifying the paging intervals and lengths as in the configuration received, and e.g. Figure 6 455 UE determines no paging between intervals and ¶0099 Figure 6 455 determines to end monitoring after reception of signaling configuring the paging].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify ending monitoring based on signaling of an end time as in Sun. Kim teaches specifying the end by specifying the time period for monitoring which Examiner considers to mean the end is indicated in specifying the time period as the UE knows when to stop at the end of the period. It would have been obvious to specify in Kim that the UE ends monitoring based on determining the end when no paging is to be received as in Sun to optimize idle times and power consumption to avoid diminished performance ¶0004.

Regarding claim 119, Kim teaches:
The non-transitory computer-readable medium of claim 118, wherein the one or more instructions further cause the UE to: determine, based at least in part on the signaling identifying the resource location of the end of the monitoring period, a paging duration [¶0118-126, UE receives information on paging duration window considered to indicate an end location by indicating the time period the UE is to monitor, and the UE monitors based on this information].
Kim teaches identifying a start and end time but does not determine no more paging transmissions subsequent to the signaling however Sun teaches determine, based at least in part on the signaling identifying the resource location of the end of the monitoring period, that the paging [¶0070, ¶0102 Figure 7, UE configuration signaled includes DRX configuration including paging intervals with characteristics as in Figure 2-5 including length thus indicating an end time ¶0088, and end location identified by identifying the paging intervals and lengths as in the configuration received, and e.g. Figure 6 455 UE determines no paging between intervals and ¶0099 Figure 6 455 determines to end monitoring after reception of signaling configuring the paging].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify ending monitoring based on signaling of an end time as in Sun. Kim teaches specifying the end by specifying the time period for monitoring which Examiner considers to mean the end is indicated in specifying the time period as the UE knows when to stop at the end of the period. It would have been obvious to specify in Kim that the UE ends monitoring based on determining the end when no paging is to be received as in Sun to optimize idle times and power consumption to avoid diminished performance ¶0004.

Regarding claim 124 Kim teaches:
The apparatus of claim 123, further comprising: means for determining, based at least in part on the signaling identifying the resource location of the end of the monitoring period, a paging duration [¶0118-126, UE receives information on paging duration window considered to indicate an end location by indicating the time period the UE is to monitor, and the UE monitors based on this information].
Kim teaches identifying a start and end time but does not determine no more paging transmissions subsequent to the signaling however Sun teaches means for determining, based at least in part on the signaling identifying the resource location of the end of the monitoring period, that the paging transmission is not to occur at a time subsequent to receiving the signaling; and wherein the means for monitoring, during the monitoring period, for the paging transmission comprises: means for ending the monitoring period [¶0070, ¶0102 Figure 7, UE configuration signaled includes DRX configuration including paging intervals with characteristics as in Figure 2-5 including length thus indicating an end time ¶0088, and end location identified by identifying the paging intervals and lengths as in the configuration received, and e.g. Figure 6 455 UE determines no paging between intervals and ¶0099 Figure 6 455 determines to end monitoring after reception of signaling configuring the paging].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify ending monitoring based on signaling of an end time as in Sun. Kim teaches specifying the end by specifying the time period for monitoring which Examiner considers to mean the end is indicated in specifying the time period as the UE knows when to stop at the end of the period. It would have been obvious to specify in Kim that the UE ends monitoring based on determining the end when no paging is to be received as in Sun to optimize idle times and power consumption to avoid diminished performance ¶0004.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gonzalez et al. US 20210127355 ¶0089-97, paging period defined by raster points including start times, specifying if paging present or not in a signaled bitmap.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322. The examiner can normally be reached Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAY L VOGEL/Primary Examiner, Art Unit 2478